Citation Nr: 1715116	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a stomach disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2012, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2014 and September 2015, the Board remanded the current issue for further evidentiary development.  In August 2016, it requested a medical expert opinion from a member of the Veterans Health Administration (VHA), which was provided in December 2016.


FINDING OF FACT

The Veteran's current stomach disability, diagnosed as gastroesophageal reflux disease (GERD), neither had its onset in service nor is it otherwise related to service, to include exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for establishing service connection for a stomach disability are not met.  38 U.S.C.S. §§ 1110, 1112, 1116, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, compliant VCAA notice was provided in an April 2010 letter.

The duty to assist the Veteran has also been satisfied.  In that regard, the available service treatment records (STRs) and post-service treatment records have been associated with the claims file, and the Veteran has testified at a Board hearing and submitted lay statements in support of his claim.

Additionally, in accordance with the Board's prior remand directives, the Veteran was asked to identify any outstanding treatment records, additional VA treatment records were associated with the claims file, attempts were made to obtain any separately stored records associated with in-service inpatient treatment the Veteran had described, and he was informed that a negative response regarding such separately stored records had been received.

An initial VA examination and addendum opinions were also obtained, and a VHA opinion was obtained thereafter.  For the reasons indicated in the discussion below, the examination and subsequent medical opinions are adequate to adjudicate the Veteran's claim, because they were based on consideration of his prior medical history and because the VHA opinion, in particular, described the Veteran's stomach disability in sufficient detail to allow the Board to make a fully informed decision.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board also notes, with regard to the unavailable inpatient STRs, that the STRs currently of record do appear to contain at least some documentation of the inpatient treatment the Veteran has described.  More to the point, the outcome of the Veteran's claim does not turn on the extent to which the symptoms he has described were documented in service.  Rather, it turns on a connection between those symptoms and his current stomach diagnosis.  As a result, the Board finds that the evidence of record is sufficient and that an additional remand to make additional attempts to obtain any outstanding inpatient STRs is unnecessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

Based on the foregoing development, the Board finds that no additional action is needed to achieve compliance with any prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Furthermore, there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and assist have been satisfied, and it will proceed to the merits of the claim.

II.  Service Connection

The Veteran is seeking service connection for a stomach disability he believes began during or was caused by service.  Specifically, he has reported that he received in-service treatment for abdominal symptoms that were suspected to be food poisoning but were never attributed to a formal diagnosis, and that he has continued to experience those symptoms since that time.  He has also asserted that those symptoms are related to in-service exposure to herbicides or to an undetected STD.  Unfortunately, following review of the evidence of record, the Board finds that service connection for a stomach disability is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, a Veteran may be entitled to a presumption of service connection if he is diagnosed with one of the enumerated diseases associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.S. § 1116 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2016).  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The Board notes at the outset that, as the Veteran's service personnel records confirm that he served in the Republic of Vietnam during the requisite time period, and as there is no affirmative evidence demonstrating he was not exposed to herbicides, his exposure to an herbicide agent is presumed.  As will be discussed, however, the Veteran has been diagnosed with GERD, only, which is not subject to presumptive service connection due to herbicide exposure.  See 38 U.S.C.S. § 1116(f); 38 C.F.R. § 3.309(e).  However, regulations governing presumptive service connection do not preclude a Veteran from establishing service connection with proof of actual causation.  See Combee v. Brown, 34 F.3d 1039 (1994).

Turning, then, to the evidence of record relevant to establishing service connection for a stomach disability on a direct basis, the Veteran's STRs do not document inpatient treatment for suspected food poisoning, specifically, but do document what appears to be inpatient care for a complaint of abdominal pain in early June 1968.  A physical examination conducted at that time revealed a soft abdomen with normal bowel sounds.  Although the treatment notes reflect that the Veteran's urine was being strained for calculi, the final diagnosis appears to have been a urinary tract infection.  The Veteran's STRs also document dysuria and urinary frequency, urethritis, and prostatitis.  They do not, however, document any diagnosed stomach conditions.  The Veteran denied stomach, liver, or intestinal trouble, frequent indigestion, and gall bladder trouble or gall stones on his June 1968 separation medical history report, and no abnormalities were noted on the accompanying medical examination report.  The Board notes, however, that the Veteran has reported experiencing a very cursory separation evaluation.

The post-service medical evidence of record documents complaints of occasional abdominal pain beginning during private treatment in 2005.  In March 2006, a CT scan of the Veteran's abdomen that was ordered to assess lower abdominal pain he described as "burning on [the] inside" revealed liver cysts.  A May 2009 CT scan revealed both cysts and hepatic steatosis.  Aside from a notation of mild pain in the left lower quadrant of the abdomen during an Agent Orange evaluation in March 2008, however, physical examinations of the Veteran's abdomen were normal.

During his May 2012 Board hearing, the Veteran characterized his stomach symptoms as occasional pain that began in 1968.  He testified that he experienced stomach pain shortly after service and sought medical attention from a local doctor a few months after his discharge.  He stated that he had attempted to obtain the records associated with the treatment but that, because of the length of time that had passed, they were no longer available.  The Veteran testified that he believed the stomach pain he experienced might be related to other symptoms he experienced, such as frequent urination, and that it might be caused by an STD or by his prostate, but that "they really [hadn't] found anything."  Board hearing transcript, at 15.  When asked how his stomach condition affected him currently, the Veteran stated "I still have a little pain, I still have swelling in the groin, I still have all these other symptoms.  I still have the dysfunction as well.  So I don't know if they're all related or not."  Id. at 16.  When questioned regarding acid reflux, the Veteran acknowledged that he also experienced that symptom but thought it was normal after experiencing it "all these years."  Id. at 17.

In January 2013, the Veteran reported new onset of gastroesophageal reflux (GER) symptoms to a VA care provider and stated that he experienced them especially during the evening and nighttime hours.  He was prescribed omeprazole to treat those symptoms, which were to be monitored.  During a follow-up appointment in April 2013, the Veteran reported that his "stomach upset" had resolved when he stopped taking Naprosyn.

In July 2014, the Board remanded the instant claim so that the Veteran could be afforded an initial VA examination.  The requested examination was provided in October 2014, at which time the Veteran reported that he had been experiencing recurring symptoms associated with his lower abdomen since serving in Vietnam.  He noted that he was hospitalized for abdominal pain for approximately three days during service, that the medical staff was unable to determine what was causing his symptoms, and that they suspected food poisoning.  The Veteran reported that since that time he has had similar symptoms about once per month.  He described the symptoms as "a sensation of bees buzzing and stinging the inside of his abdomen."  The Veteran denied nausea, vomiting, diarrhea, constipation, and problems with his digestive and urinary tract in connection with the symptoms.  He also stated that they had been evaluated by providers but that no cause had been identified.

Following physical examination of the Veteran, the examiner reported an unremarkable abdomen.  He did note atypical fat deposits over the right and left lower quadrants of the Veteran's abdomen that extended into the groin, but stated that those deposits did not present as a finding associated with a specific condition.  The examiner concluded that there was insufficient clinical evidence to support a specific diagnosis related to the Veteran's complaint of an abnormal sensation in the lower quadrants of his abdomen.  He noted, however, that he could not offer an opinion regarding a relationship between those symptoms and service, because he did not have access to the Veteran's STRs.

In March 2015, the same VA examiner reviewed the Veteran's claims file, including his STRs, and reiterated that the Veteran did not have a current stomach or duodenum condition.  He stated that there were no documents in the Veteran's STRs that showed symptoms similar to those the Veteran currently described.  The examiner acknowledged the 1968 hospital admission documented in the STRs, but explained that the admission was likely due to kidney stones and that the symptoms of that condition were not the same symptoms the Veteran was now reporting.

In November 2015, following the Board's request for an opinion that considered the GER symptoms documented in the Veteran's VA treatment records and his report, during his 2012 Board hearing, of experiencing reflux, the same VA examiner issued another addendum opinion.  The examiner essentially found that the Veteran's reported stomach problems were not related to service because they were caused by medication he had been taking.  In that regard, he acknowledged that the Veteran described symptoms of GERD in January 2013, which was treated with omeprazole, but explained that the Veteran subsequently reported, in April 2013, that his stomach upset had resolved when he stopped taking Naprosyn-a medication that was known to cause symptoms of acid reflux.  The examiner also noted that the Veteran was no longer taking Naprosyn or omeprazole.

As subsequent VA treatment records reflected an ongoing prescription for omeprazole, the Board sought a VHA opinion in August 2016 to clarify the Veteran's current stomach diagnosis and address whether any confirmed condition had its clinical onset in, or was otherwise related to, service.  In December 2016, a gastroenterologist issued the requested opinion.  Regarding a current stomach diagnosis, he concluded that it was at least as likely as not that the Veteran had GERD.  In support of that conclusion, he cited the high frequency of the condition in adults, the Veteran's weight, his reported symptoms of dyspepsia, and his prescription for omeprazole.  The gastroenterologist also concluded, however, that the description and location of the Veteran's reported lower abdomen symptoms did not suggest that they were the result of stomach pathology.  He stated that, in his opinion, it was unlikely that they originated in that organ.

The gastroenterologist then turned to the question of a nexus between the Veteran's current diagnosis of GERD and service.  He concluded that the Veteran's STRs and the other records did not reflect evidence that supported onset during service.  He noted an apparent diagnosis of "r/o urethral calculi," as well as diagnoses of urethritis and prostatitis around the time of the Veteran's in-service hospitalization, but concluded that he could not connect those reported diagnoses with the Veteran's current diagnosis of GERD.  In further support of that conclusion, the gastroenterologist noted the Veteran's description of reflux in January 2013 as "new onset," and noted that the Veteran weighed 167 pounds upon entry into service, 170 pounds upon discharge, and 223.7 pounds at the time of the initial diagnosis of GERD in 2013.  He explained that weight gain was a well described risk factor for GERD and that the Veteran's weight gain was documented to have occurred primarily after service.  Regarding a connection between in-service herbicide exposure and GERD, the gastroenterologist stated that, to his knowledge, there was no known association between herbicide exposure and documented onset of GERD-specific symptoms.

The Board finds the December 2016 VHA opinion probative with respect to both the question of the nature of the Veteran's current stomach disability and the question of a nexus between that disability and service, to include in-service herbicide exposure.  The gastroenterologist reviewed the claims file and included adequate rationales for the conclusions he reached, as evidenced by his citation to the evidence of record and an internal logic that is consistent with that evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106-107 (2012) ("[T]he general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies.").

Turning, then, to the elements of service connection, the Board first finds that a current stomach disability of GERD, only, has been established.  In that regard, although the gastroenterologist concluded that it was at least as likely as not that the Veteran had GERD, he also concluded that the nature and location of the Veteran's reported abdominal symptoms did not suggest that they originated in his stomach.  This conclusion regarding the Veteran's abdominal symptoms is supported by the other evidence of record, including by the medical findings associated with the Veteran's treatment for abdominal pain during service.  Moreover, as the Veteran himself has pointed out, his abdominal symptoms have not been linked to an identifiable condition by any clinician, even following abdominal imaging.  

While the Board acknowledges the Veteran's consistent reports of pain or discomfort in his lower abdomen that feels like stinging or buzzing, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  More to the point, in light of the absence of proof of an associated underlying disability, there can be no valid claim for service connection based on those symptoms.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As an aside, the Board also notes that, to the extent that an argument exists for expanding the Veteran's claim to include consideration of other organs in light of the unknown origin of his abdominal symptoms, separate claims of entitlement to service connection for a prostate disability, liver disease, and swelling in the groin have already been denied.  See July 2014 and September 2015 Board decisions.

In view of the foregoing, the remaining question is whether the Veteran's only diagnosed stomach disability-GERD-is related to his period of service.  The Board finds that it is not.

Although the Veteran testified to experiencing acid reflux for many years during his Board hearing, there is no indication in the record, nor has he asserted, that he was experiencing reflux during service or shortly thereafter.  Furthermore, there is no competent medical opinion of record that contradicts the gastroenterologist's conclusion that the Veteran's GERD is not related to service, to include exposure to herbicides.  Although the Board is free to supplement insufficient medical evidence by seeking additional opinions, it is not free to ignore or disregard sufficient medical evidence or to substitute its own judgment on medical matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).

In finding that there is no competent opinion of record that supports the Veteran's claim, the Board acknowledges the Veteran's sincere belief that he suffers from a stomach condition that began during service.  It also regrets that medical professionals have been unable to pinpoint the origin of his lower abdominal symptoms.  However, the Veteran has not shown that he has specialized training sufficient to provide a medical diagnosis for his observable symptoms or to render an opinion regarding the causes of those symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the diagnosis and etiology of conditions manifested by abdominal pain and reflux are matters that require medical expertise to determine, the Board finds the medical evidence of record, particularly the VHA opinion, to be significantly more probative than the Veteran's lay assertions regarding what disability is causing his symptoms and whether a relationship between those symptoms and service exists.

As a final matter, the Board acknowledges that, in his March 2010 service connection claim, the Veteran stated he was "checked for exposure to Agent Orange at the VAMC in Cheyenne and the nurse that was doing the exam noticed swelling in my groin area and said that it could have been from a sexually transmitted disease."  See March 2010 VA 21-4138 Statement in Support of Claim.  It also acknowledges that the Veteran has since suggested that a stomach disorder, specifically, could also be linked to an undetected STD.  See Board hearing transcript, at 16.  However, the Board finds that the record does not support entitlement to service connection on that basis for several reasons.  First, although the evidence reflects that the Veteran was afforded a VA Agent Orange consultation by a nurse practitioner at the Cheyenne VA Medical Center in March 2008 and, although it reflects that he told a different nurse practitioner, during an appointment at the Greeley Community Based Outpatient Clinic in April 2009, that he was concerned that the fat pockets observed on his inner thighs during the Agent Orange consultation were abnormal, neither of those clinicians discussed the possibility of undetected STDs as the Veteran has asserted.  Second, even assuming that such a discussion occurred, the statement the Veteran has described would not bring the evidence regarding the etiology of his stomach condition into relative equipoise, as it would be merely speculative.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Third, and more to the point, even assuming that the Veteran incurred an STD during service that caused a residual stomach disability, his assertions in that regard have focused solely on his lower abdominal symptoms, which, as already discussed, have not been linked to a current disability.  The Board also notes that, in light of the substantial medical findings of record regarding the inability to link the lower abdominal symptoms the Veteran has attributed to an undetected STD to a current diagnosis, remand for an additional VA examination or opinion that further addresses that theory of entitlement is not warranted.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In short, the Veteran's only current stomach disability, diagnosed as GERD, was not shown in service or for many years thereafter and is not presumptively related to herbicide exposure.  Moreover, the weight of the evidence is against finding that it is related to service.  As the preponderance of the evidence is against the Veteran's claim, service connection for a stomach disability must be denied.  See 38 U.S.C.S. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a stomach disability is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


